Matthews, J.
delivered the opinion of the court. In this case the plaintiff claims remuneration from the defendants, as owners of certain slaves, for expenses incurred by him in feeding and clothing said slaves whilst under his care and keeping, by virtue of an order of the parish judge. He obtained judgment in the court below for the full amount of his demand, from which the defendants appealed.
Payment is resisted by the appellants on two grounds: 1st. That the expenses thus incurred arose out of a criminal prosecution, *236which they are not legally bound to pay: 2d. If they are liable, in any manner, to pay the sums claimed by the appellee, this liability extends only to money by him actually laid out and expended for their use and benefit.
The facts of the case shew that these slaves were placed in the possession of the plaintiff, as sheriff of the parish of Rapides, by an order of the judge, made in relation to a criminal prosecution, about to be carried on against one of the defendants; that they were never committed to jail, but submitted to the keeping of a citizen of the parish, who made no charge for the food with which he supplied them; and that the appellee did pay for clothing said slaves $59, which was absolutely necessary.
This sum is not objected to by the appellants, and as we are of opinion that the appellee cannot recover more from them on a quantum muruit; it is thought to be unnecessary to decide on the first ground of opposition assumed in the defence. It has been already settled, by two decisions of this court, that sheriffs or jailors are not entitled to recover fees from the owners of run *237away slaves for keeping them, unless they have been confined in jail, or their keepers have actually incurred expenses in their detention. The same principles which governed in the decision of those cases are applicable to the present. In the case of Morgan vs. Mitchell, 3 vol. 577, and Montegut vs. Dauphin, 1 vol. 258.
Baldwin & Wilson for the plaintiff, Thomas for the defendants.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be avoided, reversed and annulled: and it is further ordered and adjudged, that the plaintiff and appellee do recover from the defendants and appellees the sum of §59, with costs in the court below, and that he pay the costs of this appeal,